FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NIRMAL SINGH,                           
                          Petitioner,        No. 08-70434
                 v.
                                             Agency No.
                                             A099-330-446
ERIC H. HOLDER   JR., Attorney
General,                                        ORDER
                        Respondent.
                                        
                  Filed September 17, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16251